Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…made of CVD thick film diamond…”  It is unclear what thickness of CVD diamond film would be considered thick.
Claim 1 further recites “…is connected to the…cutting insert receptacle…in a firmly bonded manner…”  It is unclear what structure is required by the recitation of “bonded manner”.  Examiner has interpreted the claim as requiring material bonding.
Claim 18 recites “…made of CVD thick film diamond…”  It is unclear what thickness of CVD diamond film would be considered thick.
Claim 19 recites “…is connected to the…cutting insert receptacle…in a firmly bonded manner…”  It is unclear what structure is required by the recitation of “bonded manner”.  Examiner has interpreted the claim as requiring material bonding.
Claims 2-16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 10, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of Nomura (US 2011/0176878).
Regarding claim 1, EP’319 discloses a drilling tool (See Figure 1) comprising: a tool holder 1 that extends along a central axis (See Figure 1) and comprises a first cutting insert receptacle (Note: the pocket in which insert 5-1 is mounted), and a second cutting insert receptacle (Note: the pocket in which insert 5-2 is mounted), wherein the first cutting insert receptacle comprises a first abutment surface oriented parallel to the central axis (See Figure  3) and a second cutting insert receptacle comprises a second abutment surface oriented parallel to the central axis (See Figure 3), a first cutting insert 5-1, is connected to the first cutting insert receptacle via a screw 7, and abuts with one of its sides against the first abutment surface (See Figure 3; Note: the bottom of the insert 5-1 contacts the abutment surface), and a second cutting insert 5-2, is connected to the second cutting insert receptacle via a screw 7, and abuts with one of its sides against the second abutment surface (See Figure 3; Note: the bottom of the insert 5-2 
EP’319 does not disclose first and second cutting inserts made of CVD thick film diamond, wherein the inserts are connected to the first and second cutting insert receptacles in a firmly bonded manner.  Nomura discloses a drill having a CVD coated insert 2 that is brazed into an insert pocket [0008].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’319, in view of Nomura, such that the first and second cutting inserts are made of CVD  thick film diamond and wherein the inserts are connected to the first and second cutting insert receptacles in a firmly bonded manner in order to extend the tool service life.
Regarding claim 3, EP’319 discloses the first main cutting edge 8 is oriented parallel to the first abutment surface (See Figures 3 and 4).
Regarding claim 10, EP’319 discloses wherein an axial portion of the second cutting insert 5-2 projects beyond the end face end of the tool holder 1 (See Figure 4), and wherein the second cutting insert 5-2 comprises in the axial portion a second main cutting edge 9 that is inclined with respect to the first imaginary plane in such a way that a radially outer end of the second main cutting edge 9 is spaced a larger distance from the first imaginary plane than a radially inner end of the second main cutting edge 9 and the second main cutting edge 9 does not intersect the first imaginary plane (See Figure 4).
Regarding claim 13, EP’319 discloses wherein a dimension of the second cutting insert 5-2 measured in a radial direction, that is orthogonal to the central axis, is smaller than a dimension of the first cutting insert 51 measured in the radial direction (See Figures 3 and 4).
Regarding claim 15, EP’319 discloses the second cutting insert 5-2 projects beyond an outer circumference of the tool holder 1 (See Figures 3 and 4).
Regarding claim 16, EP’319 discloses wherein the drilling tool is neither rotationally symmetrical nor mirror-symmetrical (See Figures 3 and 4).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of Nomura (US 2011/0176878), further in view of Eckle (US 4,265,574).
Regarding claims 2 and 9, EP’319, as modified, discloses the tool holder of claim 1 as set forth above.  EP’319 does not disclose wherein the first abutment surface is oriented parallel to a radial direction of the tool holder that is orthogonal to the central .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of Nomura (US 2011/0176878) further in view of Kim (US 2011/0229281).
Regarding claim 4, EP’319, as modified, discloses the tool holder of claim 1 as set forth above.  EP’319 discloses wherein the first main cutting edge 8 is inclined at an angle with respect to the first imaginary plane (See Figure 4).  EP’319 does not specifically disclose wherein the first main cutting edge is inclined at an angle of 0.2 to 3 degrees with respect to the first imaginary plane.  Kim discloses a tool holder having a cutting insert wherein the insert has a first main cutting edge that is inclined at an angle of 0 to 10 degrees [0032].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’319, in view of Kim, such that the first main cutting edge is inclined at an angle of 0.2 to 3 degrees with respect to the In re Aller, 105 USPQ 233.  In this case, one of ordinary kill in the art would modify the inclined angle in order to reduce the interference effect with the cutting surface of the workpiece.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of Nomura (US 2011/0176878), further in view of DE-19710995-A1, hereinafter DE’995.
Regarding claims 5, 6, 7, and 8, EP’319, as modified, discloses the tool holder of claim 1 as set forth above. EP’319 does not disclose wherein a length of the first main cutting edge is larger than half a diameter of the tool holder.  DE’995 discloses a tool holder including an insert 38 having a first main cutting edge wherein the first main cutting edge is larger than half a diameter of the tool holder (See Figure 4).  The insert 38 having a radial portion that projects beyond an outer circumference of the tool holder, and wherein the insert comprises in the radial portion a minor cutting edge (Note: the portion of the insert extending along the longitudinal axis) that is parallel to the central axis (See Figure 4); the minor cutting edge connected to the main cutting edge via a transition element that comprises a radius (See Figure 4) (Note: the corner of the insert); and the minor cutting edge is inclined at an angle less than 90 degrees with respect to the main cutting edge (See Figure 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the insert of EP’319, in view of DE’995, to include a first main cutting edge that is larger than half a .

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of Nomura (US 2011/0176878), further in view of Grafe (US 4,367,991).
Regarding claim 11, EP’319, as modified, discloses the tool holder of claim 10 as set forth above.  EP’319 further discloses wherein the first main cutting edge 8 is inclined at a first angle with respect to the first imaginary plane (See Figure 4), and wherein the second main cutting edge 9 is inclined at a second angle with respect to the first imaginary plane (See Figure 4).  EP’319 does not disclose wherein the second angle is different from the first angle.  Grafe discloses a tool holder (See Figure 1) having a first and second cutting inserts 5 wherein the first and second cutting inserts 5 have first and second main cutting edges 7 respectfully (See Figure 1).  The first and second main cutting edges 7 being inclined with respect to a first imaginary plane (Note: the imaginary plane formed by the distal end of the tool holder) wherein the angle of inclination of the second cutting edge B2 is different from the angle of the first cutting edge B1 (Col. 3, Lines 18-28).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’319, in view of Grafe, such that the second angle is different from the first angle in order to form a stepped bore profile.
Regarding claim 12, EP’319, as modified, discloses the tool holder of claim 11 as set forth above.  EP’319 further discloses wherein the angle of the first and second main In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the angle of the first and second main cutting edges to be between 180 and 174 degrees in order to improve the stability of the tool holder during operation.
Regarding claim 14, EP’319 discloses wherein the second main cutting edge 5-2 neither touches nor intersects the second imaginary plane (See Figures 3 and 4).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of DE-19710995-A1, hereinafter DE’995.
Regarding claim 17, EP’319 discloses a drilling tool (See Figure 1) comprising: a tool holder 1 that extends along a central axis (See Figure 1) and comprises a first cutting insert receptacle (Note: the pocket in which insert 5-1 is mounted), and a second cutting insert receptacle (Note: the pocket in which insert 5-2 is mounted), wherein the first cutting insert receptacle comprises a first abutment surface oriented parallel to the central axis (See Figure  3) and a second cutting insert receptacle (Note: the pocket in 
DE’995 discloses a tool holder including an insert 38 having a first main cutting edge wherein the first main cutting edge is larger than half a diameter of the tool holder (See Figure 4).  The insert 38 having a radial portion that projects beyond an outer circumference of the tool holder, and wherein the insert comprises in the radial portion a minor cutting edge (Note: the portion of the insert extending along the longitudinal axis) that is parallel to the central axis (See Figure 4); the minor cutting edge connected to the main cutting edge via a transition element that comprises a radius (See Figure 4) (Note: the corner of the insert); and the minor cutting edge is inclined at an angle less than 90 degrees with respect to the main cutting edge (See Figure 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the insert of EP’319, in view of DE’995, to include a first main cutting edge that is larger than half a diameter of the tool holder and a minor cutting edge in order to extend the cutting edge to an outer periphery of the tool holder.
Regarding claim 20, EP’319 discloses wherein the second cutting insert 5-2 projects beyond an outer circumference of the tool holder (See Figure 4).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2098319-A1, hereinafter EP’319, in view of DE-19710995-A1, hereinafter DE’995, further in view of Nomura (US 2011/0176878).
Regarding claims 18 and 19, EP’319, as modified, discloses the tool holder of claim 17 as set forth above.  EP’319 does not disclose wherein the first cutting insert is made of CVD thick film diamond and wherein the first cutting insert is connected to the first cutting insert receptacle in a firmly bonded manner.  Nomura discloses a drill having a CVD coated insert 2 that is brazed into an insert pocket [0008].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’319, in view of Nomura, such that the first cutting insert is made of CVD  thick film diamond and wherein the insert is connected to the first cutting insert receptacle in a firmly bonded manner in order to extend the tool service life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722